Citation Nr: 0822332	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, left ulnar joint with neuralgia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased rating for 
degenerative joint disease in the left ulnar joint with mild 
neuralgia.


FINDINGS OF FACT

1.  The range of motion in the veteran's left wrist is at 
least 70 degrees of dorsiflexion and 65 degrees of palmer 
flexion with pain.

2.  The veteran has 80 degrees of pronation and 85 degrees of 
supination in the left forearm without pain.

3.  The veteran's range of motion in the left elbow is from 
zero to 140 degrees with pain.

4.  The veteran is not experiencing current neurologic 
symptoms attributable to the service connected disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease, left ulnar joint with mild 
neuralgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2007); 38 C.F.R. §§ 4.71a, 4.124(a), Diagnostic Codes 
5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the RO provided VCAA notice by letters dated in 
January 2005 and March 2006.  These letters notified the 
veteran of what evidence was required to substantiate his 
claim for an increased evaluation.  The letter informed him 
of what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the veteran in obtaining evidence from other 
agencies.  Finally, the letter notified the veteran that he 
may submit any evidence that his service connected disability 
increased in severity.  This letter met the duty to notify 
the veteran in accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the January 2005 letter.  The veteran, received notice about 
what evidence was needed to establish a rating or notice 
regarding an effective in the March 2006 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet.App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The January 2005 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that such evidence should describe a worsening of the 
veteran's impairment or describe additional disablement 
caused by the veteran's disability.  It also notified the 
veteran that VA would assist him in obtaining his employment 
records, thereby notifying him that the effect of his 
disability on his employment was relevant.  This information 
was provided to the veteran prior to the initial adjudication 
of his claims.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his January 2006 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  It did, however, provide actual knowledge 
to the veteran.  The veteran had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he submitted a substantive 
appeal to the Board in February 2006 providing argument in 
support of his claim.  This case was not certified to the 
Board until December 2007, approximately two years after 
receiving the SOC.  The veteran was also afforded an 
additional period of 90 days to submit additional argument 
and evidence or to request a hearing after the case was 
certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC 
did provide actual knowledge of the rating criteria, and the 
veteran has had the opportunity over the next two years to 
submit argument and evidence subsequent to receiving the 
notice.  Hence, the veteran had a meaningful opportunity to 
participate in the adjudication of his claim and was not 
prejudiced.  

Further, the veteran has displayed actual knowledge of the 
fact that his disabilities will be evaluated based on their 
effects on both his daily life and employment.  In March 
2005, the veteran informed the VA examiner that he had not 
lost any time from work due to physical impairments, and 
noted that he was not working at the time of the examination 
solely because of the weather.  The Board concludes that 
while the veteran may not have received timely notification 
of the exact measurement required for increased evaluations, 
the veteran is aware that the more his limitation of motion 
is impaired, the higher the evaluation that will be assigned.  
Therefore, the Board finds that the duty to notify the 
veteran regarding is claim for an increased evaluation has 
been met.  

VCAA notice should be provided prior to the initial 
adjudication of the claim.  Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  

The March 2006 notice was provided after the initial 
adjudication and there was no re-adjudication after the 
notice was provided.  .Despite the timing deficiency with 
regard to the VCAA notice, the veteran was given ample 
opportunity to provide the necessary evidence to support his 
claim.  The veteran had approximately one year to submit 
argument, and evidence, and to request a hearing.  While his 
representative submitted additional argument, he submitted no 
additional evidence and did not ask for a hearing.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's VA treatment records and private 
treatment records have been obtained.  The veteran was 
afforded a VA examination in March 2005 and a sufficient 
medical opinion has been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 321 
(1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

The veteran's disability was evaluated under the rating code 
for traumatic arthritis.  Traumatic arthritis is evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is non-compensable, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the wrist merits a 10 percent 
evaluation for either hand when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm. 38 C.F.R. § 4.71a, Code 5215. Factors such as pain, 
weakness, excess fatigability, and incoordination are also to 
be considered. 38 C.F.R. §§ 4.40, 4.45, 4.59. The Board notes 
that the 10 percent evaluation is the highest evaluation 
available under this rating code.

DC 5206 provides for a zero percent rating where forearm 
flexion is limited to 110 degrees; 10 percent where minor 
forearm flexion is limited to 100 degrees; 20 percent where 
minor forearm flexion is limited to 90 degrees; 20 percent 
where minor forearm flexion is limited to 70 degrees; 30 
percent where minor forearm flexion is limited to 55 degrees; 
and 40 percent where minor forearm flexion is limited to 45 
degrees.  DC 5207 provides for a 10 percent rating where 
minor forearm extension is limited to 45 degrees; 10 percent 
where minor forearm extension is limited to 60 degrees; 20 
percent where minor forearm extension is limited to 75 
degrees; 20 percent where minor forearm extension is limited 
to 90 degrees; 30 percent where minor forearm extension is 
limited to 100 degrees; and 40 percent where minor forearm 
extension is limited to 110 degrees.

The veteran's disability has also been evaluated under the 
rating code for ulnar neuralgia.  DC 8516 provides for a 10 
percent rating where minor ulnar nerve neuralgia is mild; a 
20 percent rating where minor ulnar nerve neuralgia is 
moderate and a 30 percent rating where minor ulnar nerve 
neuralgia is severe.  Complete paralysis of the ulnar nerve 
requires the "griffin claw" deformity due to the flexor 
contraction of the ring and little fingers; atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers; 
inability to spread the fingers (or reverse); inability to 
adduct the thumb; and flexion of wrist is weakened.  Complete 
paralysis of the minor ulnar nerve garners a 50 percent 
rating.

The elbow and wrist are considered major joints.  38 C.F.R. 
§ 4.45(f).  The normal range of motion for elbow flexion is 
from zero degrees to 145 degrees.  The normal range of motion 
for wrist dorsiflexion is from zero to 70 degrees, and the 
normal range of motion for wrist palmar flexion is from zero 
to 80 degrees.  For forearm pronation, the normal range of 
motion is from zero to 80 degrees, and the normal range for 
forearm supination is from zero degrees to 85 degrees.  Wrist 
ulnar deviation is within normal range from zero to 45 
degrees, and wrist ulnar radial deviation is from zero to 20 
degrees.  38 C.F.R. § 4.45(f), Plate 1.

The service treatment records show treatment for an injured 
left elbow.

The RO granted entitlement to service connection for 
degenerative joint disease of the left elbow, in an August 
1994 rating decision.  A 10 percent evaluation was assigned.  
The disability was described on the rating sheet as 
degenerative joint disease of the left ulnar joint with mild 
neuralgia.

The veteran stated in his December 2004 claim that his left 
elbow and forearm had gotten worse and that he did not 
anticipate his condition improving in the future.
The veteran was afforded a VA compensation and pension 
examination in March 2005 to evaluate his left wrist, left 
hand and left forearm.  The veteran described pain, weakness 
and stiffness in all of these joints.  The VA examiner noted 
fatigability and lack of endurance in all of those joints.  
However, no swelling, heat, redness, instability, or locking 
was present in any of those joints.  The VA examiner also 
noted that no subluxation or constitutional symptoms of 
arthritis were present.  

The veteran was able to extend his left wrist to zero degrees 
actively, passively and after fatiguing.  He was able to flex 
his left elbow from zero to 140 degrees actively, zero to 142 
degrees passively, and zero to 147 degrees after fatiguing.  
All of these movements were done with pain.

Dorsiflexion of the left wrist was from zero to 70 degrees 
actively, zero to 75 degrees passively, and zero to 77 
degrees after fatiguing.  Palmer flexion was zero to 65 
degrees actively, zero to 70 degrees passively, and zero to 
72 degrees after fatiguing.  Radial deviation was zero to 18 
degrees actively, zero to 20 degrees passively, and zero to 
22 degrees after fatiguing.  Ulnar deviation was zero to 30 
degrees actively, zero to 35 degrees passively, and zero to 
37 degrees after fatiguing.  There was pain in all of these 
movements.

Supination and pronation of the left forearm were normal at 
zero to 80 degrees for pronation and zero to 85 degrees for 
supination.  These movements were made without pain.

A subsequent left elbow X-ray was found by the VA examiner to 
show degenerative joint disease, more likely than not 
moderate.  However, X-rays of the left forearm and left wrist 
were found to be normal.

Under 38 C.F.R. § 4.71(a), Code 8716, a 20 percent evaluation 
requires moderate neuralgia of the ulnar nerve.  The veteran 
has normal finger motion, and is able to touch his thumb to 
all fingertips and all fingertips to his thumb without 
difficulty.  The veteran is not experiencing the "griffin 
claw" deformity and is not entitled to a complete rating for 
ulnar nerve neuralgia.

While sensory deficits and pain were noted on the most recent 
examination, the examiner noted that the veteran's neurologic 
symptoms began at the neck level, well above the level of the 
service connected injury.  The examiner concluded, therefore, 
that it was unlikely that the current neurologic symptoms 
were related to the service connected injuries.  There is no 
evidence to the contrary of this opinion.  

The veteran is not experiencing any loss of movement in his 
left elbow or wrist, and all of the veteran's movements are 
well within the normal limits, even after fatigue and with 
consideration of pain.  Flare ups have not been reported, and 
the fact that the range of motion did not decrease after 
repetitive motion demonstrates that there was no weakness.  
Further, the veteran experienced no loss of motion when his 
wrist or elbow fatigued, and all range of motion results 
remained consistent with his active and passive movements.

A 10 percent evaluation under DC 5206 requires minor forearm 
flexion to be limited to 100 degrees; the veteran's flexion 
was at least 140 degrees.  A 10 percent evaluation under DC 
5207 requires minor forearm extension to be limited to 45 
degrees; the veteran's extension was to zero degrees.  DC 
5215 allows a 10 percent evaluation where dorsiflexion is 
less than 15 degrees; the veteran was able to dorsiflex to at 
least 70 degrees.  A 10 percent evaluation under DC 5215 can 
also be awarded where palmer flexion is limited in line with 
the forearm; the veteran was able to palmer flex to at least 
65 degrees.

The RO has granted service connection for disability of the 
"ulnar joint" that term encompasses the wrist.  The left 
wrist was found to be normal on the last VA examination and 
there is no other clinical evidence of an underlying wrist 
disability.  Although the veteran has complained of pain; 
pain without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for VA 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The veteran has been diagnosed with degenerative joint 
disease in his left elbow and his left wrist has been found 
to be normal, results confirmed by an X-ray.  Both the elbow 
and wrist are considered major joints for purposes of DC 
5003.  The current 10 percent evaluation is warranted under 
DC 5003 for X-ray evidence of arthritis with objective 
evidence of painful motion.

The veteran's diagnosis of mild ulnar nerve neuralgia is 
supported by his symptoms, and therefore an evaluation in 
excess of 10 percent is not warranted under DC 8716. The 
veteran is has some slight loss of range of motion, but even 
when fatigued, this limitation is insufficient to receive a 
20 percent evaluation under DC 5206, 5207 or 5215.  

The Board has considered the doctrine of reasonable doubt.  
The weight of the evidence is against the veteran's claim, 
therefore that doctrine is not for application and the claim 
is denied.  38 U.S.C.A. § 5107(b)(West 2002).



Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's symptomatology consists of painful motion.  
This symptomatology is contemplated under the schedular 
criteria.  There is no evidence that the veteran's service 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In fact, the veteran has reported to the VA 
examiner that his disability has not caused him to lose work, 
and that he continues to work full-time when work is 
available.  The treatment records reveal no hospitalizations 
as a result of the veteran's disability.   Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease in the left ulnar joint with 
neuralgia is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


